         Case 1:20-cv-10701-DPW Document 139 Filed 12/01/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                      )
 MICHAEL MCCARTHY, et al.,                            )   CIVIL ACTION NO.
                                                      )   1:20-cv-10701-DPW
                                 Plaintiffs,          )
                                                      )
                 -against-                            )
                                                      )
 CHARLES D. BAKER, et al.,                            )
                                                      )
                                 Defendants.          )
                                                      )

                       MOTION TO ADJUST BRIEFING DEADLINES

       Now come the Plaintiffs in the above-captioned actions, though counsel, and request that

this honorable Court adjust and extend two deadlines in the summary judgment briefing

schedule. Specifically, Plaintiffs request that:

       •   the deadline for Plaintiffs’ opposition and reply brief be extended, nunc pro tunc, to
           November 16, 2020; and

       •   the deadline for Defendants’ reply brief be extended, nun pro tunc, to November 30,
           2020.

       In support of this motion, Plaintiffs rely on the Declaration of David Jensen, submitted

herewith. In short, for the reasons stated therein, we respectfully submit that good cause to adjust

the schedule exists. There does not appear to be any actual prejudice to any of the parties.

                             LOCAL RULE 7.1(a)(2) CERTIFICATION

       Plaintiffs’ counsel hereby certify that they conferred with Defendants’ counsel in an

attempt, in good faith, to resolve or narrow the issue, but were unable to do so.
       Case 1:20-cv-10701-DPW Document 139 Filed 12/01/20 Page 2 of 3




Dated: December 1, 2020


                                Respectfully submitted,

                                THE PLAINTIFFS,

                                By their attorneys,


                                 /s/ David D. Jensen
                                David D. Jensen, Esq.
                                Admitted Pro Hac Vice
                                David Jensen & Associates
                                33 Henry Street
                                Beacon, New York 12508
                                Tel: 212.380.6615
                                Fax: 917.591.1318
                                david@djensenpllc.com

                                J. Steven Foley
                                BBO # 685741
                                Law Office of J. Steven Foley
                                100 Pleasant Street #100
                                Worcester, MA 01609
                                Tel: 508.754.1041
                                Fax: 508.739.4051
                                JSteven@attorneyfoley.com

                                Jason A. Guida
                                BBO # 667252
                                Principe & Strasnick, P.C.
                                17 Lark Avenue
                                Saugus, MA 01960
                                Tel: 617.383.4652
                                Fax: 781.233.9192
                                jason@lawguida.com




                                      -2-
        Case 1:20-cv-10701-DPW Document 139 Filed 12/01/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Dec. 1, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -3-
